Citation Nr: 0725069	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a skin condition of the feet. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a heart condition, secondary to service-
connected post-traumatic stress disorder (PTSD). 

3.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

The issue of entitlement to service connection for a skin 
condition was previously denied by the Department of Veterans 
Affairs (VA) in a rating decision of March 2002.  The veteran 
did not appeal that determination within one year of the 
notice thereof, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2006).  

The issue of entitlement to service connection for a heart 
condition was also denied by the RO in the March 2002 rating 
decision.  The veteran did not appeal the decision within one 
year of notification thereof in March 2002.  Subsequently, in 
a rating action of December 2002, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a heart condition.  And the 
veteran did not appeal that decision, either, within one year 
of being notified of it in December 2002.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

The current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2005 
rating decision, by the No. Little Rock, Arkansas RO, which 
denied the veteran's attempt to reopen his claims of 
entitlement to service connection for a skin condition of the 
feet, and service connection for a heart condition secondary 
to PTSD.  That rating decision also denied the veteran's 
claims of entitlement to a rating in excess of 50 percent for 
PTSD, and entitlement to a TDIU.  The veteran perfected a 
timely appeal of the above decision.  

In April 2006, the veteran appeared and offered testimony at 
a hearing before the undersigned Acting Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  

Although the RO determined that new and material evidence has 
been submitted to warrant reopening the veteran's claims for 
service connection for a skin condition and a heart 
condition, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Circ. 2001).  Therefore, the 
issues have been recharacterized as noted on the title page.  

The issues of entitlement to an increased rating for PTSD and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in March 2002, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin condition of the feet; the veteran did not appeal that 
determination, and it became final.  

2.  The additional evidence received since March 2002 does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for a skin 
condition of the feet.  

3.  In an unappealed decision of December 2002, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for a heart condition, on the basis that 
new and material evidence had not been submitted to warrant 
reopening the claim.  

4.  The additional evidence associated with the claims file 
since the December 2002 decision does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a heart condition.  


CONCLUSIONS OF LAW

1.  The evidence received since the March 2002 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for a skin condition of the 
feet, is not new and material; therefore, this claim cannot 
be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159 
(2006).  

2.  Evidence submitted since the December 2002 RO decision 
determining that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
heart condition is not new and material, and, thus, the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in March 2004 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  The letter informed the veteran of what evidence 
was required to substantiate the claims, and of his and VA's 
respective duties for obtaining evidence, and included the 
specificity required in Kent.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  As the Federal Circuit Court has recently stated, it is 
not required "that VCAA notification must always be contained 
in a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  However, given the 
ample communications regarding the evidence necessary to 
reopen the claims, the veteran's representation and the fact 
that the claims are not reopened and thus, the consideration 
of the issue of service connection on the merits is not 
warranted, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to timely notify prejudice to the veteran and any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).

II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additionally, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310 (2006).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.  Factual background.

The veteran served on active duty from September 1967 to 
September 1969.  The records indicate that the veteran was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal with Bronze Service Star, and the Republic of 
Vietnam Campaign Medal with device-60.  The service medical 
records are negative for any complaints, findings or 
diagnosis of a skin condition of the feet or a heart 
condition.  Significantly, on the occasion of the separation 
examination in August 1969, the veteran denied any medical 
problems; clinical evaluation of the heart and skin was 
normal.  A chest x-ray was reported as normal.  

The record indicates that the veteran underwent an Agent 
Orange examination in June 1981; at that time, it was noted 
that he occasionally got sprayed on by an aircraft flying 
overhead.  He also reported going into areas that had been 
sprayed previously.  The veteran was admitted to a VA 
hospital in June 1981 for treatment of right upper lobe 
pneumonia.  The hospital summary also indicates that he was 
treated for a rash on his chest and groin.  

Of record are VA progress notes dated from June 1996 to 
August 2000, reflecting treatment for several disabilities.  
During a clinical visit in February 2000, the veteran 
indicated that he had skin rash in the groin during the 
summer.  The assessment included tinea versicolor.  A VA 
progress note, dated August 15, 2000, reflects a diagnosis of 
tinea versicolor.  These records do not reflect any 
complaints or clinical findings of a heart condition.  No 
cardiopulmonary disease was noted on a chest x-ray performed 
in December 2000.  

The veteran's initial claim for service connection for a skin 
condition of the feet and a heart condition (VA Form 21-4138) 
was received in October 2001.  Submitted in support of the 
claim were VA progress notes, dated from August 2000 to 
August 2001.  VA progress notes, dated October 11, 2000 and 
April 18, 2001, reflect a diagnosis of gout, athlete's foot.  

During a clinical visit on May 14, 2001, it was noted that 
the veteran called and indicated that a nuclear test showed 
old infarct; no reversible lesions.  The veteran denied any 
history of chest pain, severe indigestion.  It was noted that 
the veteran had an abnormal electrocardiogram on an Agent 
Orange examination, and a stress cardiolyte was ordered which 
was positive for fixed defect in inferior and anterior septal 
distribution.  No reversible changes of ischemia were noted.  

The veteran was seen for a follow up evaluation in June 2001.  
It was noted that the veteran had an abnormal EKG on an Agent 
Orange examination, and a stress cardiolyte was ordered which 
was positive for fixed defect in inferior and anterior septal 
distribution.  The assessment was coronary artery disease.  

By a rating action of March 2002, the RO denied service 
connection for a heart condition based on a finding that 
there was no evidence of heart condition in service or a link 
between any current heart condition and service.  The RO also 
denied service connection for a skin condition of the feet 
based on a finding that there was no evidence of a skin 
condition in service, or a link of any skin condition to 
service.  By letter, dated March 13, 2002, the veteran was 
notified of the denial of his claims, and of his appellate 
rights.  The veteran did not appeal that determination.  

In a subsequent rating action in December 2002, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
heart condition, because VAMC treatment records did not show 
that he had a heart condition or that the condition was 
incurred in or aggravated during service.  By letter, dated 
December 27, 2002, the veteran was notified of the denial of 
his claim, and of his appellate rights.  The veteran did not 
appeal that determination.  

Received in March 2004 was VA Form 21-4138, wherein the 
veteran requested to reopen his claims of entitlement to 
service connection for a skin condition and a heart condition 
secondary to PTSD.  Submitted in support of his claim was a 
lay statement from L. C., dated in March 2004, indicating 
that he served in the same company as the veteran.  L. C. 
reported that he and several other service members 
experienced fungus around the groin area during their time in 
service; he related that both he and the veteran continued to 
experience the same problem.  

Received in January 2005 were VA progress notes dated from 
May 2001 to October 2004.  Among these records is the result 
of a cardiolyte treadmill test, conducted in May 2001, 
indicating that the findings were positive for myocardial 
perfusion for a fixed defect involving the inferior wall and 
anteroseptum as described most compatible with infarction.  
During a clinical visit in May 2003, the veteran reported 
that he had had an itching rash on the chest for "quite some 
time," and would like to have an ointment for his condition.  
Following an evaluation, the veteran was diagnosed with 
coronary artery disease.  The veteran was seen on October 8, 
2004, at which time he reported chronic tinea pedis.  It was 
noted that the veteran was previously seen for a follow up 
evaluation and was stable on all of his medications.  He was 
being seen because he developed a rash on his feet.  The 
veteran indicated that the problem had been ongoing for some 
time.  The examiner stated that the veteran's condition 
looked like athletes foot, but the powder he was using did 
not seem to be helping.  

At his personal hearing in April 2006, the veteran testified 
that he currently suffers from a rash involving both feet and 
his chest.  The veteran maintained that he developed a heart 
condition as a result of the stress from his PTSD; he noted 
that he was diagnosed with coronary artery disease only after 
he had been diagnosed with PTSD.  The veteran indicated that 
he has never asked and his doctor has not indicated that his 
heart condition was secondary to his PTSD.  

IV.  Legal Analysis-New and material evidence.

A.  Skin condition of the feet.

In this case, the RO denied the veteran's claim of 
entitlement to service connection for a skin condition in 
March 2002.  It was determined that there was no evidence of 
a skin condition of the feet in service; and, the medical 
evidence had failed to show that a skin condition was 
incurred in or aggravated by service, or was otherwise 
related to service.  

The evidence received subsequent to March 2002 consists of a 
significant amount of VA medical records, which show that the 
veteran continued to receive treatment for several 
disabilities, including a rash on the feet.  In October 2002, 
a VA physician noted that the rash looked like athlete's 
foot.  While these records show that the veteran has a 
current skin condition of the feet, there is no evidence of a 
skin condition in service, nor do these records link any 
current skin condition to the veteran's period of service, to 
include any exposure to Agent Orange.  The fact that there is 
a current skin condition of the feet had previously been 
established.  Evidence that confirms a known fact is 
cumulative.  

Lay statements and testimony offered by the veteran to the 
effect that he suffers from a skin condition of the feet as a 
result of service are insufficient to reopen his claim under 
38 U.S.C.A. § 5108 (West 2002).  Essentially the same 
contentions were made at the time of the prior decision, so 
merely reiterating them now is not new evidence.  See, e.g., 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  The veteran lacks 
the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the etiology of any current skin condition 
of the feet.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

B.  Heart condition secondary to PTSD.

In this case, as previously noted, the RO denied the 
veteran's attempt to reopen his claim for service connection 
for a heart condition in December 2002.  The evidence 
received subsequent to December 2002 consists of VA medical 
records.  These records reveal treatment for several 
disabilities, including a heart condition diagnosed as 
coronary artery disease, without an opinion relating any 
present disorders either to service or to the service-
connected PTSD.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
December 2002 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence relating the post-service diagnoses of heart disease 
to any event, injury, or disease in service which was the 
basis for the prior determination.  

Finally, the Board points out that any testimony offered by 
the veteran, as well as lay statements made by the veteran to 
the effect that he suffers from a heart condition as a result 
of his service-connected PTSD are insufficient to reopen his 
claim under 38 U.S.C.A. § 5108.  In this regard, the Board 
notes that this contention is new, in that previously the 
veteran attributed his heart condition to service.  Where a 
claim for service connection has been denied, and a current 
claim contains a different diagnosis, even one producing the 
same symptoms in the same anatomic system, a new decision on 
the merits is required.  Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  However, a claim based on a new theory of 
causation does not itself constitute a new claim, obviating 
the necessity of presenting new and material evidence for 
that same claim.  Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  

Moreover, it is well-established that a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Espiritu, 2 Vet. App. at 495.  Lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  Routen v. Brown, 10 Vet. 
App. 183, 186, (1997).  In the absence of any evidence 
attributing the currently diagnosed heart disease to the 
service-connected PTSD, to otherwise support the petition, 
the Board must conclude that new and material evidence 
sufficient to reopen the claim has not been submitted.  

In short, the veteran has not submitted competent evidence 
which serves to link his current heart condition to military 
service or to his service-connected PTSD.  The evidence that 
has been presented since December 2002 does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a heart condition is unsuccessful.  
The recently received evidence not being both new and 
material, the claim of service connection for a heart 
condition is not reopened and the benefit sought on appeal 
remains denied.  

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the 
requirements to reopen the claim for service connection for a 
heart condition secondary to PTSD are not met, and the appeal 
must be denied.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  


ORDER

The application to reopen a claim for service connection for 
a skin condition of the feet is denied.  

The application to reopen a claim for service connection for 
a heart condition secondary to PTSD is denied.  

REMAND

With regard to the claims for TDIU and increased rating for 
PTSD, in September 2002, the RO received a copy of a notice 
of award from the Social Security Administration (SSA), dated 
in June 2002, indicating that the veteran had been found to 
have been disabled from November 1, 2001.  The medical 
records related to the SSA determination are not associated 
with the claims file.  Once VA is put on notice that the 
veteran is in receipt of such benefits, VA has a duty to 
obtain the related records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The record shows that the veteran was last evaluated by VA 
for his PTSD in October 2004.  Subsequent to his examination, 
in his July 2005 substantive appeal, the veteran asserted 
that his PTSD had increased in severity.  In addition, at his 
personal hearing in April 2006, the veteran maintained that 
the symptoms of his PTSD have gotten worse.  The veteran 
reported ongoing problems with nightmares as well as 
difficulty sleeping.  He also reported problems dealing with 
stress; he noted that he is easily irritated.  The veteran 
indicated that he did not like being around people.  The 
veteran testified that he had difficulty with relationships.  

While a new examination is not required simply because of the 
time that has passed since the last examination, a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Accordingly, in order to accurately assess the 
severity of the veteran's PTSD, he should be afforded a new 
and contemporaneous VA PTSD examination.  See 38 U.S.C.A. 
§ 5103A (d).  

In the case of a TDIU claim, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the veteran's service-connected disability has on his 
ability to work.  38 C.F.R. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.10, 4.16(a) (2006); see also Colayong v. West, 12 Vet. App. 
524 (1999).  In this case, there is no examination report of 
record assessing the effect of the service-connected PTSD 
(the veteran's only service-connected disability) on the his 
ability to maintain gainful employment.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected PTSD since October 2004.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain a copy of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  Any 
and all VA treatment records not already 
on file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  All records 
obtained should be associated with the 
other evidence in the claims file.  

2.  The RO should obtain from SSA a copy 
of their decision regarding the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon in that decision.  All 
records/responses received should be 
associated with the claims file.  

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), and an 
explanation of what the assigned GAF 
score represents.  Based upon examination 
findings and a review of the claims 
folder, the examiner should specifically 
determine the symptomatology and 
associated level of disability related to 
the service-connected PTSD.  The examiner 
should also discuss the impact of the 
veteran's service-connected PTSD on his 
ability to secure or follow a 
substantially gainful occupation, again 
distinguishing, to the extent feasible, 
the relative impact of any non-service-
connected mental symptomatology.  Any 
opinion offered should include a complete 
explanation.  

4.  Thereafter, in light of all of the 
evidence received, the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 50 percent for the 
PTSD, and entitlement to a total 
compensation rating based on individual 
unemployability.  If any determination is 
adverse to the veteran, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


